Case 2:19-cv-00159-GZS Document 24 Filed 05/26/20 Page 1 of 1                  PageID #: 1662



                            UNITED STATES DISTRICT COURT
                                    District of Maine

 FRED L. M.,                                  )
         Plaintiff,                           )
                                              )
 v.                                           )
                                              )      No. 2:19-cv-00159-GZS
 ANDREW M. SAUL,                              )
 Commissioner of Social Security              )
         Defendant                            )




                   ORDER AFFIRMING THE REPORT AND
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE

       The United States Magistrate Judge filed with the Court on March 30, 2020, his Report and

Recommended Decision (ECF No. 21).           Plaintiff filed his Objection to the Report and

Recommended Decision (ECF No. 22) on May 13, 2020. Defendant filed his Response to

Plaintiff’s Objection to the Report and Recommended Decision (ECF No. 23) on May 21, 2020.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is ORDERED that the Commissioner’s Decision is AFFIRMED.

                                                   /s/George Z. Singal_____________
                                                   U.S. District Judge

Dated this 26th day of May, 2020.
